EMAS, J.
Daniel Gonzalez Oropeza filed a petition seeking a belated appeal of his judgment and sentence. Petitioner avers that, the day following his negotiated plea and sentence, he made a timely request to his trial counsel that an appeal be filed on his behalf. Petitioner further avers that no appeal was taken and that petitioner was never made aware of this fact.
The State, in its response, indicated that it has attempted on several occasions to contact Petitioner’s trial counsel to verify Petitioner’s allegations, but has thus far received no response from trial counsel. The State’s response is sufficient to demonstrate a good-faith basis to dispute Petitioner’s claim, which may warrant an evi-dentiary hearing at which Petitioner’s trial counsel may be compelled to testify. See Oliver v. State, 834 So.2d 910 (Fla. 5th DCA 2003).
Accordingly, and in light of our determination that the petition in this case sets forth a preliminary basis for relief, jurisdiction is hereby relinquished to the trial court for a period of sixty days. A copy of the petition seeking belated appeal shall be provided to the trial court as an attachment to this order, and the Chief Judge of the Eleventh Judicial Circuit is requested to appoint a special commissioner for the purpose of directing the state to show cause why the petition should not be granted; conducting an evidentiary hearing if warranted; determining whether Pe*91titioner’s claim has merit; and issuing a report and recommendation setting forth findings of fact and conclusions of law regarding Petitioner’s entitlement to a belated appeal in case number F10-8508.
The report and recommendation shall be issued no later than sixty days from the date hereof, and copies shall be served on the clerk of this Court, the Petitioner, the Office of the State Attorney, and the Office of Attorney General. Any party adversely affected by the commissioner’s conclusion may file a response within ten days following service of the report and recommendation and the other party may reply within ten days of service of the response. The court will thereafter issue its order determining whether Petitioner is entitled to a belated appeal.